Name: Commission Regulation (EEC) No 1072/86 of 11 April 1986 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 4. 86 Official Journal of the European Communities No L 99/9 COMMISSION REGULATION (EEC) No 1072/86 of 11 April 1986 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as amended by Regulation (EEC) No 1013/86 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 505/86 (4), Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (*), as last amended by Regulation (EEC) No 1002/86 (% Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed from 1 April 1986 by Commission Regulation (EEC) No 3598/85 Q, as last amended by Regulation (EEC) No 880/86 (8) ; Whereas the intervention price for raw sugar applicable for the 1985/86 marketing year was amended with effect from 1 April 1986 by Council Regulation (EEC) No 963/86 (9) ; whereas, therefore, this should be taken into account as of that date in calculating the monetary compensatory amounts for the products in question ; Whereas this new basis for calculating the monetary compensatory amounts has been used for the monetary compensatory amounts fixed by Commission Regulation (EEC) No 976/86 (10) and applicable as from 7 April 1986 ; whereas, at the request of the party concerned, application of these amended monetary compensatory amounts should be provided for in the period 1 to 6 April 1986 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 to 6 April 1986, Part 7 of Annex I to Regulation (EEC) No 3598/85 is replaced by that set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply on application by the party concerned. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 94, 9 . 4. 1986, p. 18 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 51 , 28 . 2. 1986, p. 1 . O OJ No L 310, 21 . 11 . 1985, p. 22. ( «) OJ No L 93, 8 . 4 . 1986, p. 8 . 0 OJ No L 349, 27. 12. 1985, p. 1 . (8) OJ No L 85, 31 . 3 . 1986, p. 1 . O OJ No L 88 , 3 . 4. 1986, p. 39 . ( I0) OJ No L 92, 7 . 4. 1986, p. 1 . No L 99/ 10 Official Journal of ' the European Communities 15. 4. 86 ANNEX PART 7 SUGAR Monetary compensatory amounts Positive (') Negative (') CCT heading No Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece I DM F1 Dkr \ £ Bfrs/Lfrs £ Irl Lit FF Dr A. SUGAR  100 kg 2,964 2,477 17.01 A (2) 17.01 B (3) 2,51 2,10 2,83 2,36 3 464 2 895 2 254,5 1 884,1 by 1 % of sucrose content and by 100 kg net of that product ^) 17.02 ex D II 0 17.02 E 17.02 F I i6) 21.07 F IV 0,0251 0,0251 0,0251 0,0251 0,0283 0,0283 0,0283 0,0283 0,0296 0,0296 0,0296 0,0296 34,64 34,64 34,64 34,64 22,545 22,545 22,545 22,545  for 100 kg on dry matter  B. ISOGLUCOSE 17.02 D I 21.07 F III 2,51 2,51 2,83 2,83 2,964 2,964 3 464 3 464 2 254,5 2 254,5 (') No monetary compensatory amount shall be applied to sugar and isoglucose exported to non-member countries pursuant to Article 26 of Regulation (EEC) No 1785/81 . (2) For flavoured or coloured sugars the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4. 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regula ­ tion (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968, p. 42). (4) The sucrose content, including other sugars expressed as Sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . (*) Other sugars and syrups excluding sorbose . (6) Caramelized sugars falling within heading No 17.01 .